DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 23 August 2022, 30 August 2022, and 2 September 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 20 October 2022, with respect to the rejections of claims 1-2, 4, 7-12 and 14-18 under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly applied prior art.  The new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1, 2, 5, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varshney (US-2020/0118342) in view of Gordon (US-2015/0262411).
	Regarding claim 1:  Varshney discloses a method for capturing and visualizing video (figs 1-3 and [0049] of Varshney), comprising: capturing video data using a plurality of 2-D cameras, each camera including an optical center, wherein the video data includes a plurality of 2-D images (fig 1, fig 12, [0049]-[0051], and [0094] of Varshney – each 360 video recording device includes multiple 2D video recording devices, each implicitly including an optical center); sending the captured video data to a first shader (figs 12-14 and [0100]-[0104] of Varshney); calculating depth information at the first shader using the plurality of 2-D images (fig 15(315-335), [0048], [0089]-[0090], and [0099]-[0100] of Varshney); generating a three-dimensional (3-D) point cloud using the depth information (fig 18, [0089], [0091], and [0115]-[0117] of Varshney) and applying color to the 3-D point cloud (fig 15(335), [0108], and [0115]-[0116] of Varshney); and rendering a visualization image using the 3-D point cloud (fig 15(340-350) and [0108] of Varshney).
	Varshney does not disclose wherein the depth information is calculated by establishing a base line between optical centers of a pair of 2-D cameras, and determining a shortest distance from a point on the base line to a focal point of each of the plurality of 2-D images.
	Gordon discloses wherein the depth information is calculated by establishing a base line between optical centers of a pair of 2-D cameras (figs 23-24, [0009]-[0011], [0398]-[0399], and [0405]-[0406] of Gordon – baseline established between two cameras using a pattern feature, showing the distance between the optical centers of the cameras, which is then used to determine depth information), and determining a shortest distance from a point on the base line to a focal point of each of the plurality of 2-D images (figs 1A-1F, [0283]-[0286], and [0290]-[0292] of Gordon – triangulation provides shortest distance).
	Varshney and Gordon are analogous art because they are from the same field of endeavor, namely 3D video creation in an environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to calculate the depth information by establishing a base line between optical centers of a pair of 2-D cameras, and determining a shortest distance from a point on the base line to a focal point of each of the plurality of 2-D images, as taught by Gordon.  The motivation for doing so would have been to provide accurate and efficient determination of depth in the 3D image space, thus improving the overall system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Varshney according to the relied-upon teachings of Gordon to obtain the invention as specified in claim 1.
	Regarding claim 2:  Varshney in view of Gordon discloses the method of claim 1 (as rejected above), wherein rendering the visualization image includes presenting the visualization image in a 3-D environment (fig 15(350), fig 19(C), [0108], and [0117] of Varshney).
	Regarding claim 5:  Varshney in view of Gordon discloses the method of claim 1 (as rejected above), wherein the first shader is a compute shader ([0100]-[0102] of Varshney).
	Regarding claim 11:  Varshney discloses a system to capture and visualize video (figs 1-3 and [0049] of Varshney), the system comprising: a plurality of 2-D cameras to capture video data including a plurality of 2-D images, wherein each 2-D camera includes an optical center (fig 1, fig 12, [0049]-[0051], and [0094] of Varshney – each 360 video recording device includes multiple 2D video recording devices, each implicitly including an optical center); a first compute shader to receive the video data (figs 12-14 and [0100]-[0104] of Varshney) and calculate depth information using the plurality of 2-D images (fig 15(315-335), [0048], [0089]-[0090], and [0099]-[0100] of Varshney), the first compute shader to generate a 2-D depth buffer using the depth information (fig 18, [0089], [0091], and [0115]-[0117] of Varshney); and a renderer to render a visualization image of a 3-D point cloud using the 2-D depth buffer (fig 15(340-350) and [0108] of Varshney) and applying color to the 3-D point cloud (fig 15(335), [0108], and [0115]-[0116] of Varshney).
	Varshney does not disclose wherein the depth information is calculated by establishing a base line between optical centers of a pair of 2-D cameras, and determining a shortest distance from a point on the base line to a focal point of each of the plurality of 2-D images.
	Gordon discloses wherein the depth information is calculated by establishing a base line between optical centers of a pair of 2-D cameras (figs 23-24, [0009]-[0011], [0398]-[0399], and [0405]-[0406] of Gordon – baseline established between two cameras using a pattern feature, showing the distance between the optical centers of the cameras, which is then used to determine depth information), and determining a shortest distance from a point on the base line to a focal point of each of the plurality of 2-D images (figs 1A-1F, [0283]-[0286], and [0290]-[0292] of Gordon – triangulation provides shortest distance).
	Varshney and Gordon are analogous art because they are from the same field of endeavor, namely 3D video creation in an environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to calculate the depth information by establishing a base line between optical centers of a pair of 2-D cameras, and determining a shortest distance from a point on the base line to a focal point of each of the plurality of 2-D images, as taught by Gordon.  The motivation for doing so would have been to provide accurate and efficient determination of depth in the 3D image space, thus improving the overall system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Varshney according to the relied-upon teachings of Gordon to obtain the invention as specified in claim 11.
	Regarding claim 12:  Varshney in view of Gordon discloses the system of claim 11 (as rejected above), further comprising a display to present the visualization image in a 3-D environment (fig 15 (350), fig 19(C), [0108], and [0117] of Varshney).
	Regarding claim 17:  Varshney discloses a non-transitory computer-readable storage medium storing a computer program ([0041] of Varshney) to capture and visualize video (figs 1-3 and [0049] of Varshney), the computer program comprising executable instructions that cause a computer to: capture video data using a plurality of 2-D cameras, wherein each camera includes an optical center, wherein the video data includes a plurality of 2-D images (fig 1, fig 12, [0049]-[0051], and [0094] of Varshney – each 360 video recording device includes multiple 2D video recording devices, each implicitly including an optical center); send the captured video data to a first shader (figs 12-14 and [0100]-[0104] of Varshney); calculate depth information at the first shader using the plurality of 2-D images (fig 15(315-335), [0048], [0089]-[0090], and [0099]-[0100] of Varshney); generate a 3-D point cloud using the depth information (fig 18, [0089], [0091], and [0115]-[0117] of Varshney) and apply color to the 3-D point cloud (fig 15(335), [0108], and [0115]-[0116] of Varshney); and render a visualization image using the 3-D point cloud (fig 15(340-350) and [0108] of Varshney).
	Varshney does not disclose wherein the depth information is calculated by establishing a base line between optical centers of a pair of 2-D cameras, and determining a shortest distance from a point on the base line to a focal point of each of the plurality of 2-D images.
	Gordon discloses wherein the depth information is calculated by establishing a base line between optical centers of a pair of 2-D cameras (figs 23-24, [0009]-[0011], [0398]-[0399], and [0405]-[0406] of Gordon – baseline established between two cameras using a pattern feature, showing the distance between the optical centers of the cameras, which is then used to determine depth information), and determining a shortest distance from a point on the base line to a focal point of each of the plurality of 2-D images (figs 1A-1F, [0283]-[0286], and [0290]-[0292] of Gordon – triangulation provides shortest distance).
	Varshney and Gordon are analogous art because they are from the same field of endeavor, namely 3D video creation in an environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to calculate the depth information by establishing a base line between optical centers of a pair of 2-D cameras, and determining a shortest distance from a point on the base line to a focal point of each of the plurality of 2-D images, as taught by Gordon.  The motivation for doing so would have been to provide accurate and efficient determination of depth in the 3D image space, thus improving the overall system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Varshney according to the relied-upon teachings of Gordon to obtain the invention as specified in claim 17.
	Regarding claim 18:  Varshney in view of Gordon discloses the non-transitory computer-readable storage medium of claim 17 (as rejected above), wherein the executable instructions that cause the computer to render the visualization image include executable instructions that cause the computer to present the visualization image in a 3-D environment (fig 15 (350), fig 19(C), [0108], and [0117] of Varshney).

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varshney (US-2020/0118342) in view of Gordon (US-2015/0262411), and in further view of Pang (US-2017/0244948).
	Regarding claim 4:  Varshney in view of Gordon discloses the method of claim 1 (as rejected above).  Varshney in view of Gordon does not disclose calculating camera lenses to account for lens distortions.
	Pang discloses calculating camera lenses to account for lens distortions ([0137], and [0151]-[0152] of Pang – lens distortions corrected to minimize distortion artifacts in image).
	Varshney and Pang are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to calculate camera lenses to account for lens distortions, as taught by Pang.  The motivation for doing so would have been to provide more accurate 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney further according to the relied-upon teachings of Pang to obtain the invention as specified in claim 4.

8.	Claims 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Varshney (US-2020/0118342) in view of Gordon (US-2015/0262411), and in further view of Ji (US-2021/0118213).
	Regarding claim 7:  Varshney in view of Gordon discloses the method of claim 1 (as rejected above).  Varshney in view of Gordon does not disclose wherein the plurality of 2-D cameras comprises at least one IR camera and at least one color camera.
	Ji discloses wherein the plurality of 2-D cameras comprises at least one IR camera and at least one color camera ([0015] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the plurality of 2-D cameras comprise at least one IR camera and at least one color camera, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney further according to the relied-upon teachings of Ji to obtain the invention as specified in claim 7.
	Regarding claim 8:  Varshney in view of Gordon discloses the method of claim 1 (as rejected above).  Varshney in view of Gordon does not disclose wherein the captured video data includes a plurality of IR images.
	Ji discloses wherein the captured video data includes a plurality of IR images ([0013]-[0016] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the captured video data include a plurality of IR images, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney further according to the relied-upon teachings of Ji to obtain the invention as specified in claim 8.
	Regarding claim 9:  Varshney in view of Gordon, and in further view of Ji, discloses the method of claim 8 (as rejected above), further comprising inputting the depth information and the at least one color image to a second shader ([0099]-[0101] of Varshney – fragment shader and geometry shader).
	Regarding claim 10:  Varshney in view of Gordon, and in further view of Ji, discloses the method of claim 9 (as rejected above), further comprising asynchronously applying, by the second shader, color information from the at least one color image to associated points in the 3-D point cloud ([0100]-[0101], and [0116]-[0118] of Varshney – geometry shader applied to color information according to corresponding 3-D point cloud coordinates as received and not synchronously with other operations).
	Regarding claim 14:  Varshney in view of Gordon discloses the system of claim 11 (as rejected above).  Varshney in view of Gordon does not disclose wherein the plurality of 2-D cameras comprise at least one IR camera and at least one color camera.
	Ji discloses wherein the plurality of 2-D cameras comprise at least one IR camera and at least one color camera ([0015] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the plurality of 2-D cameras comprise at least one IR camera and at least one color camera, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney further according to the relied-upon teachings of Ji to obtain the invention as specified in claim 14.
	Regarding claim 15:  Varshney in view of Gordon discloses the system of claim 11 (as rejected above).  Varshney in view of Gordon does not disclose wherein the captured video data includes a plurality of IR images.
	Ji discloses wherein the captured video data includes a plurality of IR images ([0013]-[0016] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the captured video data include a plurality of IR images, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney further according to the relied-upon teachings of Ji to obtain the invention as specified in claim 15.
	Regarding claim 16:  Varshney in view of Gordon, and in further view of Ji, discloses the system of claim 15 (as rejected above), further comprising a second compute shader to receive the generated 2-D depth buffer and the at least one color image ([0099]-[0101] of Varshney – fragment shader and geometry shader), generate the 3-D point cloud from the 2-D depth buffer ([0098], and [0106]-[0107] of Varshney), and asynchronously apply color from the at least one color image to associated points in the 3-D point cloud ([0100]-[0101], and [0116]-[0118] of Varshney – geometry shader applied to color information according to corresponding 3-D point cloud coordinates as received and not synchronously with other operations).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616